      Case 1:21-cv-02916-PGG-OTW Document 12 Filed 06/23/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________

BRIAN TOTIN,

                        Plaintiff,                      ANSWER

        vs

DIGIULIO GROUP REAL ESTATE LLC,                         Civil Action No. 21-cv-2916
AND JUSTIN DIGIULIO,

                  Defendants.
___________________________________
        Defendants, for their Answer to the Complaint, state as follows:
        1.      With respect to Complaint ¶ 1, deny the unauthorized, willful and continuing use

of 116 photographs authored and owned by Plaintiff, and denies knowledge or information

sufficient to form a belief as to the truth or falsity of the remaining allegations in that paragraph.

        2.      Deny the allegations in ¶ 2.

        3.      Deny the allegations in ¶ 3.

        4.      With respect to ¶ 4, admit Defendant Justin DiGuilio is a licensed real estate

broker and DiGiulio Group Real Estate LLC is his limited liability company, and deny

knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

allegations in that paragraph.

        5.      Upon information and belief, ¶ 5 does not require a response because it calls for a

legal conclusion, but in the event a response is deemed required, Defendants deny knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations in that

paragraph.

        6.      With respect to ¶ 6, admit Defendants are domiciled in and licensed to do

business in the State of New York, deny infringing upon Plaintiff’s copyrights and any
      Case 1:21-cv-02916-PGG-OTW Document 12 Filed 06/23/21 Page 2 of 8




wrongdoing whatsoever, and deny knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining allegations in that paragraph.

        7.      With respect to ¶ 7, deny infringing upon Plaintiff’s copyrights and any

wrongdoing whatsoever, and deny knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining allegations in that paragraph.

        8.      Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 8.

        9.      Admit the allegations in ¶ 9.

        10.     Admit the allegations in ¶ 10.

        11.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 11.

        12.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 12.

        13.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 13.

        14.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 14.

        15.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 15.

        16.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 16.

        17.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 17.
      Case 1:21-cv-02916-PGG-OTW Document 12 Filed 06/23/21 Page 3 of 8




        18.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 18.

        19.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 19.

        20.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 20.

        21.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 21.

        22.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 22.

        23.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 23.

        24.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 24.

        25.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 25.

        26.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 26.

        27.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 27.

        28.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 28.
      Case 1:21-cv-02916-PGG-OTW Document 12 Filed 06/23/21 Page 4 of 8




        29.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 29.

        30.     Upon information and belief, ¶ 30 does not require a response because it calls for

a legal conclusion, but in the event a response is deemed required, Defendants deny knowledge

or information sufficient to form a belief as to the truth or falsity of the allegations in that

paragraph.

        31.     Upon information and belief, ¶ 31 does not require a response, but in the event a

response is deemed required, Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations in that paragraph.

        32.     Upon information and belief, ¶ 32 does not require a response because it calls for

a legal conclusion, but in the event a response is deemed required, Defendants deny knowledge

or information sufficient to form a belief as to the truth or falsity of the allegations in that

paragraph.

        33.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 33.

        34.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 34.

        35.     With respect to ¶ 35, admits publishing the 22 West 77 photographs to the

website, and denies knowledge or information sufficient to form a belief as to the truth or falsity

of the remaining allegations in that paragraph.

        36.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 36.
      Case 1:21-cv-02916-PGG-OTW Document 12 Filed 06/23/21 Page 5 of 8




        37.     With respect to ¶ 37, admits receiving a notice from Plaintiff but denies

knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

allegations in that paragraph.

        38.     With respect to ¶ 38, admits removing the 22 West 77 photographs and denies the

remaining allegations in that paragraph.

        39.     With respect to ¶ 39, admits Marc Illes published the 860 Riverside photographs

to the website, and denies knowledge or information sufficient to form a belief as to the truth or

falsity of the remaining allegations in that paragraph.

        40.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 40.

        41.     With respect to ¶ 41, admits removing the 860 Riverside photographs and denies

knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

allegations in that paragraph.

        42.     With respect to ¶ 42, denies publishing the 338 West 77 photographs, and denies

knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

allegations in that paragraph.

        43.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 43.

        44.     Admit the allegations in ¶ 44.

        45.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 45.

        46.     Upon information and belief, ¶ 46 does not require a response because it calls for

a legal conclusion, but in the event a response is deemed required, Defendants deny knowledge
      Case 1:21-cv-02916-PGG-OTW Document 12 Filed 06/23/21 Page 6 of 8




or information sufficient to form a belief as to the truth or falsity of the allegations in that

paragraph.

        47.     Upon information and belief, ¶ 47 does not require a response because it calls for

a legal conclusion, but in the event a response is deemed required, Defendants deny knowledge

or information sufficient to form a belief as to the truth or falsity of the allegations in that

paragraph.

        48.     Deny the allegations in ¶ 48.

        49.     Upon information and belief, ¶ 49 does not require a response because it calls for

a legal conclusion, but in the event a response is deemed required, Defendants deny knowledge

or information sufficient to form a belief as to the truth or falsity of the allegations in that

paragraph.

        50.     With respect to ¶ 50, deny knowledge or information sufficient to form a belief as

to the truth or falsity of the allegations in the second sentence, and denies the remaining

allegations in that paragraph.

        51.     Upon information and belief, the allegations in the first sentence of ¶ 51 does not

require a response because it call for a legal conclusion, but in the event a response is deemed

required, Defendants deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in that sentence. Defendants denies the remaining allegations in ¶ 51.

        52.     Upon information and belief, the allegations in the first sentence of ¶ 52 does not

require a response because it call for a legal conclusion, but in the event a response is deemed

required, Defendants deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in that sentence. Defendants denies the remaining allegations in ¶ 52.
      Case 1:21-cv-02916-PGG-OTW Document 12 Filed 06/23/21 Page 7 of 8




        53.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 53, first sentence, and deny the remaining allegations in that paragraph.

        54.     Deny the allegations in ¶ 54.

        55.     Upon information and belief, ¶ 55 does not require a response, but in the event a

response is deemed required, Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations in that paragraph.

        56.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 56.

        57.     Deny knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations in ¶ 57.

        58.     Deny the allegations in ¶ 58.

        59.     Upon information and belief, ¶ 59 does not require a response, but in the event a

response is deemed required, Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations in that paragraph.

        60.     Upon information and belief, ¶ 60 does not require a response because it calls for

a legal conclusion, but in the event a response is deemed required, Defendants deny knowledge

or information sufficient to form a belief as to the truth or falsity of the allegations in that

paragraph.

        61.     With respect to ¶ 61, admits Defendants had the ability and responsibility to

supervise its sales associates and interns, and denies the remaining allegations in that paragraph.

        62.     Deny the allegations in ¶ 62.

        63.     Deny the allegations in ¶ 63.
      Case 1:21-cv-02916-PGG-OTW Document 12 Filed 06/23/21 Page 8 of 8




                                FIRST AFFIRMATIVE DEFENSE

       64.     Defendants obtained the photographs through software used in its regular course

of business.

       65.     Defendants did not have notice of Plaintiff’s copyright to the photographs.

       66.     Defendants had a good faith belief that use of the photographs did not constitute

an infringement of copyright.

       67.     If there was any infringement of copyright, it was innocent infringement.

       WHEREFORE, Defendants respectfully requests that this Court dismiss the Complaint

and enter judgment in favor of Defendants, and for such other and further relief as the Court

deems just and proper.

Dated: June 23, 2021                                 /s/ David K. Hou
                                                     _______________________________
                                                     David K. Hou, Esq.
                                                     Boylan Code LLP
                                                     Attorneys for Defendants
                                                     145 Culver Road, Suite 100
                                                     Rochester, New York 14620
                                                     Telephone: 585-232-5300
                                                     dhou@boylancode.com
